Citation Nr: 0407755	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
osteoarthritis and disc disease of the lumbar spine, with a 
compression fracture and a demonstrable deformity at L-4, 
prior to February 21, 2001, and to a rating in excess of 40 
percent thereafter.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to September 
1955, and from April 1956 to January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which increased the rating for the 
veteran's service-connected osteoarthritis and disc disease 
of the lumbar spine, with a compression fracture and a 
demonstrable deformity at L-4, from 10 percent to 30 percent.  
The veteran appealed for a higher rating.         

In the December 1999 rating decision, the RO increased the 
veteran's rating from 10 percent to 30 percent effective July 
10, 1995 (the date that the veteran's increased rating claim 
was received).  The veteran filed a Notice of Disagreement in 
May 2000.  The RO issued a Statement of the Case in October 
2000.  The veteran filed a substantive appeal (VA Form 9) in 
February 2001.  

Upon receipt of a medical report form Dr. P.L., and a VA 
examination, the RO issued another rating decision in June 
2003 in which it increased the veteran's disability rating to 
40 percent, effective February 21, 2001 (the date the RO 
received the medical report from Dr. P.L.).  


REMAND

The Board notes that, during the pendency of this appeal, 
regulatory changes amended the rating criteria for evaluating 
low back disorders, effective from September 26, 2003.  See 
68 Fed. Reg. 51454- 51458 (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Codes 5235 to 5243, and Plate 
V).  The RO has not had an opportunity to consider these new 
rating criteria.  (The Board also notes that, in September 
2002, 38 C.F.R. §4.71a, Diagnostic Code 5293 was also changed 
but the RO did consider the new rating criteria found in Code 
5293.)   In the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing this matter in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  It should be noted at this point that the new 
regulations cannot be applied prior to their effective date.  
38 U.S.C.A. § 5110 (West 2002).  
 
The Board further notes that the most recent VA examination 
of November 2001 is now over two years old.  As such, the 
examiner was unable to address the new criteria for rating 
low back disabilities effective in September 2002 or 
September 2003.  

Pursuant to 38 C.F.R. § 3.159(c)(4), when the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, the VA has a duty to provide the veteran 
with a medical examination.  Given the length of time since 
the most recent VA examination, and the change in regulations 
regarding intervertebral disc syndrome, it is the Board's 
judgment that there is a duty to provide the veteran with 
another VA examination.  The clinician's examination must 
address the criteria of all the relevant regulations 
(limitation of motion, amount of time the veteran has been 
incapacitated, demonstrable deformities of vertebral bodies, 
symptoms compatible with sciatic neuropathy, demonstrable 
muscle spasm, ankle jerk, neurological findings, etc.)  

The Board also notes that the December 2000 report form Dr. 
P.L. states that he had been treating the veteran since June, 
yet the claims file does not contain any treatment records 
from this clinician.  The RO should secure all relevant 
treatment records.  38 C.F.R. § 3.159(c)(1) (2003).

The Board further finds that in addition to the service-
connected compression fracture at L-1, for which the RO has 
assigned a separate 10 percent rating under 38 C.F.R. 
§ 4.71a, Code 5285, there is evidence that the veteran has a 
compression fracture at L-4, with a demonstrable deformity.  
In adjudicating the increased rating claim on appeal, the RO 
should address the question of whether service connection is 
in effect for any additional fractures, if there is a 
demonstrable deformity of a vertebral body of any of these 
fractures (other than L-1) and, if so, whether such warrants 
a separate compensable rating under Code 5285.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim, of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his low back disability 
since service.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  The RO should contact Dr. P.L. and 
request any and all treatment records 
pertaining to the veteran's low back 
disability. 

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
for the purpose of determining the current 
severity of his service-connected 
osteoarthritis and disc disease of the 
lumbar spine with a compression fracture 
and a demonstrable deformity at L-4.  The 
evaluation should include complete range 
of motion studies of the lumbar spine, and 
the examiner should note in the history 
the frequency and duration of any periods 
of incapacitation.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these 
factors.  The examiner should specifically 
note whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has additional limitation of 
motion of the lumbar spine due to pain or 
flare-ups of pain, supported by objective 
findings, or due to excess weakness, 
fatigability or incoordination.  The 
examiner should be provided with a copy of 
the new rating codes found at 67 Fed. Reg. 
54,345- 49 (Aug. 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 
5293), and 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003) (to be codified as amended at 38 
C.F.R. § 4.71a, Codes 5235 to 5243, and 
Plate V) to assist in the evaluation of 
the veteran.

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of an 
increased rating for osteoarthritis and 
disc disease of the lumbar spine with a 
compression fracture and a demonstrable 
deformity at L-4, with consideration of 
all of the evidence obtained since the 
June 2003 rating decision and the new 
provisions found at 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Codes 5235 
to 5243, and Plate V).    

7.  If any of the benefits requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the October 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


